Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record in this application fails to singly disclose or to suggest in combination the switch control circuit, particularly including “a holding circuit including a resistor connected between the output terminal of the first buffer and an input terminal of the third buffer and a capacitor connected between the input terminal of the third buffer and ground, the holding circuit configured to cause the first control signal, which was previously output from the first buffer, to be input to the third buffer for a predetermined time in response to the output terminal of the first buffer being switched to the open state due to the fault of the first controller; and a switch circuit configured to transfer the output signal of the second buffer or the output signal of the third buffer to the driver in response to the second control signal,” in combination with the remaining limitations as recited in the claim.
Claims 2-10 each depend, either directly or indirectly, from claim 1 and therefore are allowable for the same reason.
With respect to claim 11, the prior art made of record in this application fails to singly disclose or to suggest in combination the battery pack, particularly including, “a holding circuit including a resistor connected between the output terminal of the first buffer and an input terminal of the third buffer and a capacitor connected between the input terminal of the third buffer and ground, the holding circuit configured to cause the first control signal, which was previously output from the first buffer, to be input to the third buffer for a predetermined time in response to the output terminal of the first buffer being switched to the open state due to the fault of the first controller; and a switch circuit configured to transfer the output signal of the second buffer or the output signal of the third buffer to the driver in response to the second control signal,” in combination with the remaining limitations as recited in the claim.
Claims 12-15 each depend, either directly or indirectly, from claim 1 and therefore are allowable for the same reason.
With respect to claim 16, the prior art made of record in this application fails to singly disclose or to suggest in combination the battery pack, particularly including, “a holding circuit connected between the output terminal of the holding circuit input buffer and an input terminal of the holding circuit output buffer and configured to hold a previous state of an input signal of the holding circuit output buffer during a predetermined time when the output terminal of the holding circuit input buffer is switched to the open state; and a switch circuit configured to transfer the output signal of the holding circuit output buffer to the driver,” in combination with the remaining limitations as recited in the claim.
Claims 17 and 18 each depend, either directly or indirectly, from claim 1 and therefore are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838